Case: 4:20-cr-00158-JRA Doc #: 27 Filed: 09/02/20 1 of 1. PageID #: 277




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

United States of America                         )
                                                 )     CASE NO. 4:20CR158
               Plaintiff(s),                     )
                                                 )
       v.                                        )     ORDER
                                                 )
Edward Killingsworth, Jr.                        )
                                                 )
                                                 )
               Defendants                        )

       A Notice of Intent to plead guilty has been filed in this matter. The Court will accept the

guilty plea at the Pretrial Conference scheduled for September 9, 2020 at 10:00 a.m. by video

conference. A video invitation will be received by all parties.



       IT IS SO ORDERED.


       September 2, 2020                        /s/ John R. Adams
       Date                                   John R. Adams
                                              U.S. District Judge
